On Motion for Rehearing LUJAN, Chief Justice, and COMPTON, Justice. The opinion in this case was filed in December 1958, three members of the court, Chief Justice LUJAN, Justice COMPTON, with District Judge CARMODY sitting for Justice SADLER, concurring therein; two members, Justices McGHEE and SHIL-LINGLAW, dissenting therefrom. Thereafter, on January 1, 1959, Justice SHIL-LINGLAW retired from the court, his successor being the said Judge CARMODY. Upon a consideration of the motion for a rehearing, Justice CARMODY has changed hiis views and now favors granting a rehearing; Chief Justice LUJAN and Justice COMPTON, on the other hand, favor denying the motion.  Thus, of the participating members, the court is equally divided on whether the motion should be granted. Consequently, failing a majority in favor of the motion, the motion must be denied as a matter of law. Flaska v. State, 51 N.M. 13, 177 P.2d 174; State ex rel. State Game Commission v. Red River Valley Co., 51 N.M. 207, 182 P.2d 421.